Fourth Court of Appeals
                                San Antonio, Texas
                                    November 15, 2018

                                    No. 04-18-00183-CR

                                Cornell Jackie DRUMMER,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1991CR1948A
                       Honorable Lorina I. Rummel, Judge Presiding


                                      ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice


       Appellant’s “Motion for an Order to Be Issued Upon the Bexar County Auditor’s Office
to Stop Any Audit Investigation into the SAPD-Evidence Property Room Until the Assignment
of FBI Special Investigative Agent to Oversee the Investigation” is DENIED.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court